Citation Nr: 0927781	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-03 635	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to VA benefits.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The Veteran had recognized guerrilla service from May 1945 to 
February 1946 and recognized active service with the "new" 
Philippine Scouts from August 1946 to May 1949.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a June 2004 decisional letter of the Manila RO which 
found that the appellant was not entitled to recognition as 
the surviving spouse of the Veteran for purposes of VA death 
benefits.  The case was before the Board in January 2007 and 
October 2008 when it was remanded for further development.


FINDINGS OF FACT

1. The Veteran and the appellant cohabitated beginning as 
early as June 2001; the Veteran proposed marriage to her 
twice prior to November 2003, but she refused his proposal.

2. The appellant had knowledge that Philippine law does not 
recognize common law marriages.

3. In November 2003 the appellant and the Veteran entered 
into a valid legal marriage under Philippine law.

4. The Veteran died in March 2004.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the Veteran for VA death benefits purposes.  38 U.S.C.A. 
§§ 101, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.50, 3.52, 3.54, 3.205 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice prior to the initial rating decision, April 
2004 and February 2007 letters provided certain essential 
notice prior to the readjudication of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
explained the evidence necessary to substantiate her claim, 
the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the February 2007 letter informed her of 
effective date criteria.  She has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

All pertinent evidence has been secured.  The RO completed a 
field examination in May 2008 to further investigate the 
appellant's claim.  The appellant has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

To be recognized as a Veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, an 
appellant must be a person of the opposite sex who was the 
spouse of a Veteran at the time of the Veteran's death, who 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse), and who has 
not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).

"Spouse" means a person of the opposite sex whose 
"marriage" to the Veteran meets the requirements of 
38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  For VA death 
benefits entitlement purposes, the Veteran must have been 
married to the appellant (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the Veteran was 
incurred or aggravated, (2) for one year or more, or (3) for 
any period of time if a child was born of the marriage.  
38 C.F.R. § 3.54.

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know, as the result 
of personal observation, the reputed relationship which 
existed between the parties to the alleged marriage including 
the periods of cohabitation, places of residences, whether 
the parties held themselves out as husband and wife, and 
whether they were generally accepted as such in the 
communities in which they lived.  38 C.F.R. § 3.205(a).

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35(2) (not applicable in this case).

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.   
Where an attempted marriage (common law) is invalid by reason 
of legal impediment, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.  Such an attempted 
marriage will be "deemed valid" if: (a) the attempted 
marriage occurred one year or more before the Veteran died; 
and (b) the claimant entered into the marriage without 
knowledge of the impediment; and (c) the claimant cohabited 
with the Veteran continuously from the date of the attempted 
marriage until his death; and (d) no other claimant has been 
found to be entitled to gratuitous VA death benefits.  
38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 3.205(a) 
are satisfied as well as those of 38 C.F.R. § 3.52, the 
claimant's signed statement that she had no knowledge of an 
impediment to a marriage to the Veteran will be accepted as 
proof of the fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion 
of VA Office of the General Counsel, VAOPGCPREC 58-91 (June 
17, 1991), to include the requirement of a marriage ceremony 
by a jurisdiction which does not recognize common law 
marriages.  The United States Court of Appeals for Veterans 
Claims (Court) has issued pertinent directives in this regard 
in Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in 
cases such as here, the appellant must be given an 
opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205(c), indicating that she had no knowledge of 
an impediment to the marriage.  The Court indicated that if 
the appellant was unaware of the impediment, then an 
otherwise invalid common law marriage could be deemed valid.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The record shows (and it is not in dispute) that the 
appellant and the Veteran were married in November 2003 and 
did not have any children together.  Their marriage occurred 
more than 15 years after the Veteran completed his recognized 
service.  The Veteran died in March 2004, which was less than 
a year after their marriage.  Hence, the appellant does not 
meet the requirements for recognition as the Veteran's 
surviving spouse under 38 C.F.R. § 3.54.  

The appellant has alleged that she and the Veteran were in a 
common law marriage from June 2001 to November 2003.  In an 
April 2004 statement, the appellant stated that after the 
Veteran's divorce in March 2001 (proof of which is of record) 
he came to the Philippines so he could start living with the 
appellant and she could take care of him.  She said he always 
promised he would marry her, but because of his sickness they 
were only married in November 2003.  She reported being with 
him for three years.

Evidence of record prior to the Veteran's death shows that in 
August 2001 he submitted a claim for an increased rating 
which showed his address was in California.  Statements 
submitted in October 2001 and January 2002 also listed the 
Veteran's address in California.  In February 2002, the 
Veteran underwent a VA examination in California.  In July 
2002, the Veteran asked that his address be changed to the 
Philippines and stated that he planned to be there until 
October 2002.  In August 2002, he indicated he would be 
residing permanently in the Philippines.  However, in 
September 2002 he reported he was going back to the U.S. in 
October.  In March 2003, the Veteran stated he had been 
staying in the Philippines since he informed them of his 
intention to permanently reside there in August 2002.  In 
February 2004, the Veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents, listing the appellant as 
his spouse since November 2003 and attaching their marriage 
certificate.  
In her February 2005 VA Form 9, Substantive Appeal, the 
appellant indicated that the Philippine Family Code says that 
property relations between common law husband and wife should 
be governed by the conjugal partnership which showed some 
recognition by the Philippines of common law marriage.

A February 2007 VA Form 21-4171, Supporting Statement 
Regarding Marriage, submitted by the appellant's neighbor, 
M. B., indicates she had known the Veteran and the appellant 
since March 2002 and that they were generally known as 
husband and wife.  She said neither party ever denied the 
marriage and that she had heard the Veteran and the appellant 
refer to each other as husband and wife.  She indicated her 
awareness that the Veteran and the appellant had lived 
together since August 2001 and that the appellant was the 
only person who took care of him while he was sick.  She 
considered them to be husband and wife because they lived in 
one home, she could tell that they loved each other, and the 
appellant took care of the Veteran the best she could even 
though they were not formally married for the entire time.  
She was aware they were formally married in November 2003.

In February 2007, the appellant submitted VA Form 21-4170, 
Statement of Marital Relationship, in which she indicated she 
had used the Veteran's last name ever since they began living 
together.  She stated they lived together continuously from 
June 2001 to March 2004.  

During an April 2008 field investigation, the appellant 
provided testimony under oath regarding her relationship with 
the Veteran.  She stated she and the Veteran began living as 
husband and wife in August 2001.  She was aware that her 
relationship with the Veteran did not establish a legal 
marriage under Philippine law and that is why they were 
married in November 2003.  She reported that the Veteran had 
proposed marriage to her twice, but she did not accept these 
proposals because she was worried his children would argue 
with her.  She also was unsure whether he really loved her 
since he had been a womanizer.  She only agreed to marry him 
after the Veteran told her parents of his intention to marry 
her.  She testified that after they began living together 
they did not immediately marry because they were trying to 
determine whether they really loved each other.  They lived 
together in the Philippines until the date of his death.  
During the common law portion of their marriage, she either 
referred to the Veteran as her live-in partner or husband; 
she never introduced themselves as married.  She said others 
perceived that the Veteran was her husband and that he 
provided her with financial support.  Her understanding of 
introducing him as her husband prior to their legal marriage 
was that she loved him and took care of him even though he 
had no money.  

A May 2008 Report of Field Examination states the appellant 
appeared credible during her deposition testimony.  
Interviews with the Veteran's son-in-law and her neighbor 
corroborated the appellant's deposition testimony.  Two other 
lay witnesses, who had helped identify the appellant, stated 
she had not remarried or cohabitated with any man since the 
Veteran's death.  They also stated the appellant and Veteran 
did not introduce themselves as a legally married couple 
until November 2003, but the appellant did call the Veteran 
her husband prior to that date.  All witnesses were noted to 
appear credible.

The record is unclear as to when the Veteran began living 
with the appellant.  While testimony from the appellant and 
several witnesses shows they began living together in either 
June or August 2001, evidence of record prior to the 
Veteran's death appears to show he remained in the U.S. until 
at least July 2002, when he first indicated he intended to 
return to the Philippines and that his address should be 
changed.  Even with benefit of the doubt as to this question 
resolved in the appellant's favor and conceding they began 
living together in June 2001, they still would not have been 
in a valid common law marriage since Philippine law does not 
recognize common law marriages.

As noted above, an otherwise invalid common law marriage may 
be "deemed valid" if the appellant was unaware of the legal 
impediment.  See Colon, 9 Vet. App. at 107-08; VAOPGCPREC 58-
91.  The requirement to solemnize a marriage in a 
jurisdiction which does not recognize common law marriage 
constitutes a legal impediment to such a marriage.  While the 
appellant and the Veteran lived together from as early as 
June 2001, a little over two years prior to their legal 
marriage, the appellant specifically testified under oath in 
April 2008 that at the time they began living together she 
knew Philippine law did not recognize their relationship as a 
legal marriage.  Her statement in February 2005 regarding 
Philippine law's recognition of property relations between a 
common law husband and wife does not appear to reflect what 
she knew at the time she entered into the common law marriage 
(it appears to suggest an awareness that while a common law 
relationship was not deemed a legal marriage in the 
Philippines, but that there were some property rights that 
accrued by virtue of such relationship).  Regardless, 
significantly, her sworn testimony in April 2008 plainly 
demonstrates that when she entered into a common law marriage 
with the Veteran she knew Philippine law did not recognize 
such a relationship as a legal marriage.  In this testimony, 
she even stated the Veteran had proposed to her twice before 
their legal marriage in November 2003, but she turned him 
down because she was unsure of his love for her and was 
worried about how his children would react, suggesting that 
prior to November 2003 she did not believe she was in an 
"attempted" marriage to the Veteran (and uncertain whether 
she should enter into a marriage relationship).  However, 
because it is unclear when the rejected proposals by the 
Veteran took place, and because the appellant and the Veteran 
presumably agreed to marry at some point in time prior to 
when the ceremony occurred, it may reasonably be conceded 
that an "attempted" marriage occurred one year or more 
prior to the Veteran's death.  

Hence, the evidence clearly shows the appellant was aware of 
the legal impediment to her relationship with the Veteran 
from June 2001 to November 2003.  While the appellant's 
relationship with the Veteran prior to November 2003 meets 
the other three criteria for a "deemed valid" marriage, 
§ 3.52 uses the conjunctive "and"; thus, the marriage must 
meet all four criteria in order to be "deemed valid."  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) (finding that use 
of the conjunctive "and" in a statutory provision means 
that all of the conditions listed in the provision must be 
met).  Accordingly, the provisions of 38 C.F.R. § 3.52 
provide the appellant no relief in this appeal.  

The preponderance of the evidence is against the appellant's 
claim for recognition as the Veteran's surviving spouse for 
VA benefits purposes and it must be denied.


ORDER

The appeal to establish recognition of the appellant as the 
Veteran's surviving spouse for VA death benefits purposes is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


